OPINION
BY THE COURT:
The questions of fact in- this case were whether prior to . 1S31 there had been an: established grade of Clark *575Street by user, and, if so, whether there had been a change of that grade in that year to thé damage of the plaintiff’s property.
The decision of the questions required the weighing of evidence and the drawing of inferences from proven data.
The trier of the facts found in favor of the plaintiffs.
This court sitting in review of that finding cannot say it is manifestly against the weight of the evidence.
It is argued that the conclusion reached by the trial court is contrary to that reached by the trial court in Rudd v City of Reading, 2 O O 313. Of course, it is hardly likely that the facts disclosed in the records of the two cases are identical. However, assuming identity it is not unheard of that two triers of facts should reach different conclusions, and that it should be beyond the jurisdiction of a reviewing court to disturb either conclusion.
We find no prejudicial error apparent upon the record.
The judgment is affirmed.
HAMILTON, PJ, MATTHEWS & ROSS, JJ, concur.